


110 HR 2605 IH: To establish a sunset for the Authorization for Use of

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2605
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Paul (for
			 himself, Mr. Abercrombie,
			 Mr. Duncan,
			 Mr. Jones of North Carolina,
			 Mr. Delahunt,
			 Mr. Gilchrest,
			 Mr. Neal of Massachusetts,
			 Mr. Meehan,
			 Mr. Michaud,
			 Ms. Kaptur,
			 Mr. Ellison, and
			 Mrs. Boyda of Kansas) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To establish a sunset for the Authorization for Use of
		  Military Force Against Iraq Resolution of 2002 (Public Law
		  107–243).
	
	
		1.Short titleThis Act may be cited as the Sunset
			 of Public Law 107–243 Act of 2007.
		2.Sunset of Public Law
			 107–243The Authorization for
			 Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) is
			 amended by adding at the end the following new section:
			
				5.SunsetThis joint resolution shall cease to be
				effective beginning 180 days after the date of the enactment of the Sunset of
				Public Law 107–243 Act of
				2007.
				.
		3.Rule of
			 constructionNothing in the
			 amendment made by section 2 of this Act shall be construed to prevent or
			 prohibit Congress in the 180-day period beginning on the date of the enactment
			 of this Act from—
			(1)reauthorizing
			 Public Law 107–243, with or without amendment, as appropriate; and
			(2)passing a new
			 authorization for the use of military force against Iraq or a declaration of
			 war against Iraq, as appropriate.
			
